     Case 1:21-cv-00047-JRH-BKE Document 16 Filed 05/10/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION


RUSSELL GAITHER,

              Plaintiff,

       V.                                                CV 121-047


NATHAN DEAL, Commissioner;
MR.PHILBIN, Warden; MRS. HARVEY,
Deputy Warden; MR. PASCAL,Deputy
Warden; and ROBBIE MILLER,

              Defendants.



                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation ("R&R"), to which no objections have been filed.

Accordingly, the Court ADOPTS the Report and Recommendation ofthe Magistrate Judge as

its opinion, DENIES Plaintiffs request to proceed in forma panperis ("IFP"),(doc. nos. 6),

DENIES Plaintiffs motion for appointment of counsel,(doc. no. 9), DISMISSES this case

without prejudice, and CLOSES this civil action. For the same reasons stated in the Magistrate

Judge's R&R,Plaintiffs second request to proceed IFP is DENIED. (Doc. no. 15.)

       SO ORDERED this                  of May, 2021, at Augusta, Georgia.




                                           J. RAND^ HALI/CHIEF JUDGE
                                           UNIT^STATES DISTRICT COURT
                                                 HERN DISTRICT OF GEORGIA
